DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.

In response to Applicant’s claims filed on December 22, 2020 claims 1, 3-6, 8-14, 17-22 are now pending for examination in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8-14, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey (US Pub. No. 20170336947) in view of Liu et al. (US Pub. No. 20170195318).



a data collection module that automatically without human intervention receives configuration data for a cluster (“self-heal" using configuration data that was previously stored in other devices residing on the network, such as an IP-based digital camera,” See Paragraph 08);

a storage module that stores the configuration data for the cluster (“store configuration data of a network video recorder,” See Paragraph 9).  Carey does not disclose a code generation module.
However, Liu et al. teaches a code generation module that forms a machine-readable code that corresponds to the stored configuration data for the cluster (“each new IoT device 101-105 is assigned a unique code which is communicated to the IoT hub 110 during the pairing process. For example, the unique code may be embedded in a barcode,” See Paragraph 58), wherein the code generation module: 

obtains a storage location from to the stored configuration data (“network credentials to a secure storage location,” See Paragraph 110);

determines a storage time from the stored configuration data (“timestamp,” See Paragraph 150);

determines authentication data corresponding to an administrator of the cluster (“authenticate the client device or its owner using password verification, biometric identification, cross-referencing an identifier of the client device with a set of known authorized devices, or other such verification techniques,” See Paragraph 87); and



wherein at least a portion of the data collection module, the storage module, and the code generation module comprises one or more of hardware and executable code, the executable code being stored on one or more non-transitory computer readable storage media (“browser-executable code,” See Paragraph 128).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Carey (automated backup and recovery of digital data) with Liu et al. (d automatic wireless network authentication in an IoT system).  This would have facilitated registration and configuration of a new device using a machine-readable code.  See Liu et al. Paragraphs 2-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: configuration data.  


The Carey reference as modified by Liu et al. teaches all the limitations of claim 1.  With respect to claim 3, Liu et al. teaches the apparatus of claim 1, wherein the storage location comprises a uniform resource locator (“network credentials to a secure storage location,” See Paragraph 110).

The Carey reference as modified by Liu et al. teaches all the limitations of claim 1.  With respect to claim 4, Liu et al. teaches the apparatus of claim 1, wherein the storage time comprises a timestamp (“timestamp,” See Paragraph 150).

The Carey reference as modified by Liu et al. teaches all the limitations of claim 1.  With respect to claim 5, Liu et al. teaches the apparatus of claim 1, further comprising a distribution module that provides the machine-readable code to an administrator of the cluster, wherein the machine-readable code is used to restore the configuration data to the cluster (“system administrator,” See Paragraph 54).

With respect to claim 1, Carey teaches a method for cluster configuration backup, comprising:

receiving, by use of a processor automatically without human intervention, configuration data for a cluster (“self-heal" using configuration data that was previously stored in other devices residing on the network, such as an IP-based digital camera,” See Paragraph 08);

storing the configuration data for the cluster (“store configuration data of a network video recorder,” See Paragraph 9).  Carey does not disclose a code generation module.
However, Liu et al. teaches forming a machine-readable code that corresponds to the stored configuration data for the cluster (“each new IoT device 101-105 is assigned a unique code which is communicated to the IoT hub 110 during the pairing process. For example, the unique code may be embedded in a barcode,” See Paragraph 58), wherein forming the machine-readable code comprises: 

obtaining a storage location from corresponding to the stored configuration data (“network credentials to a secure storage location,” See Paragraph 110);



determining authentication data corresponding to an administrator of the cluster (“authenticate the client device or its owner using password verification, biometric identification, cross-referencing an identifier of the client device with a set of known authorized devices, or other such verification techniques,” See Paragraph 87); and

forming the machine-readable code based on the storage location, the storage time, and the authentication data (“each new IoT device 101-105 is assigned a unique code which is communicated to the IoT hub 110 during the pairing process. For example, the unique code may be embedded in a barcode,” See Paragraph 58).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Carey (automated backup and recovery of digital data) with Liu et al. (d automatic wireless network authentication in an IoT system).  This would have facilitated registration and configuration of a new device using a machine-readable code.  See Liu et al. Paragraphs 2-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: configuration data.  

With respect to claim 8, it is rejected on grounds corresponding to above rejected claim 3, because claim 8 is substantially equivalent to claim 3.



The Carey reference as modified by Liu et al. teaches all the limitations of claim 6.  With respect to claim 10, Liu et al. teaches the method of claim 6, further comprising receiving a selection that selects the stored configuration data, wherein the machine-readable code is formed in response to the selection that selects the stored configuration data (“each new IoT device 101-105 is assigned a unique code which is communicated to the IoT hub 110 during the pairing process. For example, the unique code may be embedded in a barcode,” See Paragraph 58).

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 5, because claim 11 is substantially equivalent to claim 5.

The Carey reference as modified by Liu et al. teaches all the limitations of claim 6.  With respect to claim 12, Liu et al. teaches the method of claim 6, wherein the machine-readable code is a quick response code, a bar code, an image code, or some combination thereof (“each new IoT device 101-105 is assigned a unique code which is communicated to the IoT hub 110 during the pairing process. For example, the unique code may be embedded in a barcode,” See Paragraph 58).

The Carey reference as modified by Liu et al. teaches all the limitations of claim 6.  With respect to claim 13, Carey teaches the method of claim 6, wherein the cluster is a multi-node cluster (“databases, systems, or components of embodiments of the present disclosure may consist of any combination of databases or components at a single location or at multiple locations,” See Paragraph 40).



transmit configuration data automatically without human intervention for a cluster to storage (“self-heal" using configuration data that was previously stored in other devices residing on the network, such as an IP-based digital camera,” See Paragraph 08);

transmit a notification indicating that the cluster is inoperable (“whether configuration data repository 13 contains null or default values, which indicates that network video recorder 11 is potentially being booted for the first time in a new environment,” See Paragraph 44);
restore the configuration data based on the machine-readable code (“restored configuration data repository,” See Paragraph 46).  Carey does not disclose a code generation module.
However, Liu et al. teaches receive a machine-readable code corresponding to the configuration data in response to transmitting the notification (“each new IoT device 101-105 is assigned a unique code which is communicated to the IoT hub 110 during the pairing process. For example, the unique code may be embedded in a barcode,” See Paragraph 58), wherein the machine-readable code comprises:

a storage location from the configuration data (“network credentials to a secure storage location,” See Paragraph 110);

a storage time from the configuration data: and authentication data corresponding to an administrator of the cluster (“timestamp,” See Paragraph 150);

decode information from the machine-readable code, wherein the information comprises the storage location, the storage time, and the authentication data (“authenticate the client device or its owner using password verification, biometric identification, cross-referencing an identifier of the client device with a set of known authorized devices, or other such verification techniques,” See Paragraph 87);

authenticate an administrator using authentication data from the machine-readable code (“each new IoT device 101-105 is assigned a unique code which is communicated to the IoT hub 110 during the pairing process. For example, the unique code may be embedded in a barcode,” See Paragraph 58).

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 3, because claim 17 is substantially equivalent to claim 3.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 4, because claim 18 is substantially equivalent to claim 4.

The Carey reference as modified by Liu et al. teaches all the limitations of claim 14.  With respect to claim 19, Liu et al. teaches the computer program product of claim 14, wherein the authentication data comprises authentication information used to access the configuration data on the storage (“authenticate the client device or its owner using password verification, biometric identification, cross-referencing an identifier of the client device with a set of known authorized devices, or other such verification techniques,” See Paragraph 87)



The Carey reference as modified by Liu et al. teaches all the limitations of claim 14.  With respect to claim 21, Liu et al. teaches the apparatus of claim 1, wherein the data collection module and the code generation module are part of a cloud computing network (“cloud service 1220 over the Internet 1222,” See Paragraph 113).

The Carey reference as modified by Liu et al. teaches all the limitations of claim 14.  With respect to claim 22, Liu et al. teaches the method of claim 6, wherein a cloud computing network receives the configuration data and forms the machine-readable code (“cloud service 1220 they may be automatically provided to the IoT device 1300 which will then seamlessly connect to the network,” See Paragraph 116).
Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive.

In response to applicants’ comments, “Without conceding propriety of the rejection and in a genuine effort to advance prosecution of the instant application, Applicant has amended claim(s) 1, 6, and 14”, indicate that the new reference has been added in a 103 rejection to address the new limitation, “a data collection module that automatically without human intervention receives configuration data for a cluster,” Examiner has added Carey to address the amendments to the claims.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20130261804 is directed to INTERFACE FOR ADJUSTMENT OF PORTIONS OF A BUILDING AUTOMATION SYSTEM:   [0012] a network independent interface approach for building automation systems. Users set their desired environmental settings using an application executed by a processor in a mobile computing device. Once the desired settings are set in the application, a machine readable code is generated and displayed. That code is then presented to a reader that is connected to the building automation system. The reader reads the code and the building automation system decodes the data contained in the code and adjusts the environmental controls accordingly for a location located by the reader or encoded in the code.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS E ALLEN/Examiner, Art Unit 2154